Citation Nr: 0323739	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  02-06 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Rodriguez, Associate Counsel




INTRODUCTION

The veteran served in active duty from February 1968 to 
February 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 rating action of the RO that 
granted service connection for PTSD and assigned a 50 percent 
rating, effective October 10, 2000.  The veteran was sent a 
notice of this decision in October 2001.  The veteran 
submitted a notice of disagreement (NOD) in January 2002.  A 
statement of the case (SOC) was issued to the veteran in 
April 2002.  A substantive appeal was received from the 
veteran in April 2002.

As the appeal regarding the evaluation of the service-
connected PTSD involves an original claim, the Board has 
framed the issue as shown on the title page.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West 2002).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
 
In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the claim currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
department to explain what evidence will be obtained by whom.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Action by the RO is required to satisfy the notification 
provisions of the VCAA.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  After providing the required notice, the RO should 
attempt to obtain and associate with the claims file all 
outstanding, pertinent evidence for which the veteran 
provides sufficient information, and, if necessary, 
authorization.
 
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  

In adjudicating the claim, the RO must specifically consider 
whether "staged rating" (assignment of separate evaluations 
for separate periods of time based on a review of the medical 
evidence since the effective date of the grant of service 
connection) pursuant to Fenderson.  The supplemental 
statement of the case (SSOC) that explains the bases for the 
RO's determinations must include citation to additional legal 
authority considered-here, the pertinent regulations 
implementing the VCAA (i.e., 38 C.F.R. §§ 3.102 and 3.159)-
that was not cited to in the SOC.    

Accordingly, this matter is hereby REMANDED to the RO for the 
following actions:

1.  The RO should furnish to the veteran 
and his representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice as 
to the type of evidence necessary to 
substantiate the claim.

To ensure that the duty to notify the 
veteran of what evidence will be obtained 
by whom is met, the RO's letter should 
include a request that the veteran provide 
sufficient information to enable it to 
obtain any pertinent evidence not 
currently of record, and assurance that 
the RO will attempt to obtain the evidence 
if sufficient information and/or evidence 
is provided.  The RO's letter should also 
invite the veteran and his representative 
to submit any pertinent evidence in the 
veteran's possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.    

2.  After receiving the veteran's 
response, the RO should assist the 
veteran in obtaining any identified 
evidence by following the procedures set 
forth in 38 C.F.R. § 3.159.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  To help avoid future remand, the RO 
must ensure that all requested 
notification and development action has 
been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

4.  The RO must also review the claims 
file to ensure that any additional 
notification and development, to include 
affording the veteran a VA examination, 
if necessary, required by the VCAA has 
been accomplished.  

5.  After completing the requested 
actions and any additional notification 
and/or development action deemed 
warranted, the RO should adjudicate the 
claim for a higher initial rating for 
PTSD, in light of all pertinent evidence 
and legal authority.  The RO must 
document its consideration of whether 
"staged rating," pursuant to Fenderson, 
is warranted.  

6.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental statement of the 
case (to include citation to additional 
legal authority considered-to 
specifically include 38 C.F.R. §§ 3.102 
and 3.159 (2002)-discussion of all 
pertinent evidence and legal authority, 
and clear reasons and bases for the RO's 
determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




